Judgment, Supreme Court, Bronx County (Roger Hayes, J.), rendered July 19, 2000, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of seven years imprisonment and three years of postrelease supervision, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses and the minor inconsistencies in their testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations.
Defendant has failed to preserve for appellate review his contention that the court improperly considered the charges of which he was acquitted in imposing sentence (People v Harrison, 82 NY2d 693), and we decline to review the claim in the interest of justice. Were we to review this claim, we would find that the record fails to support defendant’s contention and instead reveals that the court specifically noted that it was only considering the charge of which defendant was convicted in imposing sentence. We perceive no other basis for a reduction of sentence. Concur — Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.